ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Fluor Intercontinental, Inc.                  )      ASBCA No. 60729
                                              )
Under Contract No. W52PIJ-07-D-0008           )

APPEARANCES FOR THE APPELLANT:                       Gregory A. Smith, Esq.
                                                     Zachary D. Prince, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Brian C. Habib, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October I 0, 2019
                                                                                            I
                                              '?Puma.c~f~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60729, Appeal of Fluor
Intercontinental, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals